Citation Nr: 0217432	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  96-22 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
blurred vision due to treatment at a VA facility.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The appellant served on active duty from October 9, 1968 to 
November 13, 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
blurred vision on the basis that his claim was not well-
grounded.

In February 2001, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.   


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.   

2.  The veteran's complaints of blurred vision are unrelated 
to treatment received through VA.


CONCLUSION OF LAW

The criteria for compensation for blurred vision due to VA 
medical treatment under 38 U.S.C.A. § 1151 have not been 
met.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the 
enactment of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  See 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 1991 
& Supp. 2002); see also 66 Fed. Reg. 45620-32 (August 29, 
2001).  This law, which sets forth development requirements, 
is applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The RO considered and applied the VCAA and notified the 
appellant of the change in law.  The Board finds, 
furthermore, that VA's duties have been fulfilled.  

VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
appellant has been notified in the statement of the case and 
the supplemental statements of the case of the type of 
evidence needed to substantiate his claim.  Accordingly, the 
veteran is not prejudiced by the Board's adjudication of his 
claim at this time.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, 
there is no indication that additional relevant records 
exist that have not been obtained.  Accordingly, additional 
development for compliance with the new duty to assist 
requirements is not necessary, and the appellant is not 
prejudiced by the Board's decision not to do so.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran claims to have blurred vision secondary to 
injections received from the VA for the left hand.  In 
November 1994, the veteran received multiple stellate 
ganglion blocks from VA, after complaining of left hand 
pain.  Later that month, he also complained of blurring 
vision.  Medical evidence before the Board, however, fails 
to suggest that the veteran manifests a diagnosed disorder 
associated with his complaints of blurred vision, other than 
possibly refractive error, and there is no medical evidence 
linking the veteran's complaints of blurred vision to 
treatment received through VA.  

Title 38, United States Code § 1151 provides that, in 
pertinent part, where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of VA 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or 
death, compensation shall be awarded in the same manner as 
if such disability or death were service connected.  

The Board initially notes that in Gardner v. Derwinski, 1 
Vet. App. 584 (1991), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of 
Veterans Appeals before March 1, 1999) invalidated 38 C.F.R. 
§ 3.358(c)(3), on the ground that that section of the 
regulation, which included an element of fault, did not 
properly implement the statute.  The provisions of 38 C.F.R. 
§ 3.358, excluding Section (c)(3), remained valid.  See 
Brown v. Gardner, 115 S. CT. 552 (1994).  On March 16, 1995, 
amended regulations were published deleting the fault or 
accident requirements of 38 C.F.R. § 3.358(c)(3), in order 
to conform the controlling regulation to the Supreme Court's 
decision.

Amendments to 38 U.S.C.A. § made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability, but also that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instances of fault on the VA's part in furnishing 
the medical or surgical treatment, or that the proximate 
cause of additional disability was an event which was not 
reasonable foreseeable.  However, those amendments apply 
only to claims for compensation under 38 C.F.R. § 1151 that 
were filed on or after October 1, 1997.  VAOPGCPREC 40-97 
(Dec. 31, 1997). 

The veteran filed his claim in October 1995, well prior to 
October 1997.  Therefore, the only issue is whether the 
veteran has suffered additional disability as a consequence 
of VA treatment.  

In November 1994, after the veteran initially complained of 
blurred vision, the diagnosis was that the veteran's visual 
field was intact.  In December 1994, findings included a 
small lesion, and assessments included small choroidal nerve 
of the right eye, although there is no medical opinion 
linking either the finding or the assessment to the 
veteran's complaints.  In May 1995, the provisional 
diagnosis was poor visual acuity, and in March 1997 
uncorrected visual acuity in each eye was 20/40.  Further, a 
physical examination in January 1999 revealed the eyes to be 
normal, although the examiner noted that the veteran wore 
bifocal glasses.  

The diagnosis in May 1995, together with findings in January 
1999, suggest that the veteran's complaints reflect, at 
most, diminished visual acuity.  Whatever the etiology of 
the veteran's complaints, however, there is no medical 
evidence in the claims file linking those complaints to 
treatment provided by VA.  

The claim in this case seems to rest entirely upon the 
veteran's own assertions.  Curiously, the claimed disability 
is located in an anatomical area foreign to where he 
received his injections.  The Board also notes that the 
veteran's opinion as to medical matters, no matter how 
sincere, is without probative value because he, as a lay 
person, is not competent to establish a medical diagnosis or 
draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

Moreover, diminished visual acuity was present before the 
receipt of the injections in question, as evidenced by 
service medical records, and there is no medical opinion 
suggesting that the veteran's complaints were caused by or 
are related to the injections in question.  The Board finds, 
therefore, that preponderance of the evidence is against any 
relationship between the veteran's complaints of blurred 
vision and treatment received through VA.  As such, the 
veteran's claim must be denied.  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).  



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
blurred vision due to treatment at a VA facility is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

